Citation Nr: 1507178	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for an acquired psychiatric condition, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2014; the hearing transcript has been associated with the file and has been reviewed.  

During the hearing the Veteran appears to have raised a claim to reopen service connection for narcolepsy.  As such, this issue is referred to the AOJ for appropriate development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

At his decision review officer hearing in November 2012 the Veteran reported he was in receipt of Social Security Administration (SSA) disability benefits for sleeping problems and depression.  The Veteran also provided a copy of his July 2012 SSA letter stating that he had been granted disability compensation benefits.  However, the Veteran's SSA disability records have not been obtained.  When VA is put on notice of the existence of potentially SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  

Also, at both his DRO and his November 2014 Board hearings the Veteran reported he began receiving treatment for sleep and psychiatric difficulties at the Allen Park VA Medical Center in Michigan within a year of his discharge from service.  The record includes a December 1973 hospitalization report from Allen Park, but no other records.  On remand, the AOJ should ensure all treatment records from that facility have been obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain all outstanding VA treatment records from the Allen Park VA Medical Center in Michigan from 1972 forward.  A negative response must be provided if records are not available.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






